          Case 19-35495-KLP                         Doc 12           Filed 10/31/19 Entered 10/31/19 11:17:55         Desc Main
                                                                    Document      Page 1 of 12
                                                             UNITED STATES BANKRUPTCY COURT
                                                               EASTERN DISTRICT OF VIRGINIA


                                                                            CHAPTER 13 PLAN
                                                                          AND RELATED MOTIONS

Name of Debtor(s):                   Zachary R. Blair                                           Case No: 19-35495

This plan, dated         October 31, 2019            , is:

                                 the first Chapter 13 plan filed in this case.
                                 a modified Plan, which replaces the
                                   confirmed or      unconfirmed Plan dated                .

                                 Date and Time of Modified Plan Confirmation Hearing:
                                    January 15, 2020 @ 9:10 a.m.
                                 Place of Modified Plan Confirmation Hearing:
                                     Courtroom 5100 at 701 E. Broad Street. Richmond VA 23219

                       The Plan provisions modified by this filing are:


                       Creditors affected by this modification are:

1. Notices
To Creditors:
Your rights may be affected by this plan. Your claim may be reduced, modified, or eliminated. You should read this plan
carefully and discuss it with your attorney if you have one in this bankruptcy case. If you do not have an attorney, you may
wish to consult one.

If you oppose the plan’s treatment of your claim or any provision of this plan, you or your attorney must file an objection to
confirmation at least 7 days before the date set for the hearing on confirmation, unless otherwise ordered by the Bankruptcy
Court.
(1) Richmond and Alexandria Divisions:
The Bankruptcy Court may confirm this plan without further notice if no objection to confirmation is filed.
(2) Norfolk and Newport News Divisions: a confirmation hearing will be held even if no objections have been filed.
    (a) A scheduled confirmation hearing will not be convened when:
         (1) an amended plan is filed prior to the scheduled confirmation hearing; or
         (2) a consent resolution to an objection to confirmation anticipates the filing of an amended plan and the objecting
         party removes the scheduled confirmation hearing prior to 3:00 pm on the last business day before the confirmation
         hearing.
In addition, you may need to file a timely proof of claim in order to be paid under any plan.

The following matters may be of particular importance.

Debtors must check one box on each line to state whether or not the plan includes each of the following items. If an item is
checked as “Not Included” or if both boxes are checked, the provision will be ineffective if set out later in the plan.
A.        A limit on the amount of a secured claim, set out in Section 4.A which may                Included          Not included
          result in a partial payment or no payment at all to the secured creditor
B.        Avoidance of a judicial lien or nonpossessory, nonpurchase-money                          Included          Not included
          security interest, set out in Section 8.A
C.        Nonstandard provisions, set out in Part 12                                                Included          Not included

2.      Funding of Plan. The debtor(s) propose to pay the Trustee the sum of $ 500.00                per   month    for   60    months.
Other payments to the Trustee are as follows:

                                                                                  Page 1

     Software Copyright (c) 1996-2019 Best Case, LLC - www.bestcase.com                                                   Best Case Bankruptcy
          Case 19-35495-KLP                         Doc 12           Filed 10/31/19 Entered 10/31/19 11:17:55                   Desc Main
                                                                    Document      Page 2 of 12

            The total amount to be paid into the Plan is $ 30,000.00              .
3.         Priority Creditors. The Trustee shall pay allowed priority claims in full unless the creditor agrees otherwise.
           A.          Administrative Claims under 11 U.S.C. § 1326.
                       1.           The Trustee will be paid the percentage fee fixed under 28 U.S.C. § 586(e), not to exceed 10% of all sums
                                    received under the plan.
                       2.           Check one box:
         Debtor(s)’ attorney has chosen to be compensated pursuant to the “no-look” fee under Local Bankruptcy Rule 2016-1(C)(1)(a)
        and (C)(3)(a) and will be paid $ 4,986.00 , balance due of the total fee of $ 5,296.00 concurrently with or prior to the
        payments to remaining creditors.
         Debtor(s)' attorney has chosen to be compensated pursuant to Local Bankruptcy Rule 2016-1(C)(1)(c)(ii) and must submit
        applications for compensation as set forth in the Local Rules.
           B.          Claims under 11 U.S.C. § 507.
                       The following priority creditors will be paid by deferred cash payments pro rata with other priority creditors or in
                       monthly installments as below, except that allowed claims pursuant to 11 U.S.C. § 507(a)(1) will be paid pursuant to
                       3.C below:
Creditor                                      Type of Priority                    Estimated Claim                    Payment and Term
County of Chesterfield PP                     Taxes and certain other debts       65.44                              Prorata
2018- 2019                                                                        (POC)                              2 months
Richmond VA Child Support/                    Domestic support obligations        0.00                               Prorata
DCSE                                                                                                                 0 months

Internal Revenue Service                      Taxes and certain other debts       500.00                             Prorata
                                                                                                                     2 months
           C.          Claims under 11 U.S.C. § 507(a)(1).
                       The following priority creditors will be paid prior to other priority creditors but concurrently with administrative
                       claims above.
Creditor                                      Type of Priority                    Estimated Claim                    Payment and Term
-NONE-


4.    Secured Creditors: Motions to Value Collateral (“Cramdown”), Collateral being Surrendered, Adequate Protection
Payments, and Payment of certain Secured Claims.
                       A.      Motions to Value Collateral (other than claims protected from “cramdown” by 11 U.S.C. §
                       1322(b)(2) or by the final paragraph of 11 U.S.C. § 1325(a)). Unless a written objection is timely filed with the
                       Court, the Court may grant the debtor(s)’ motion to value collateral as set forth herein.
           This section deals with valuation of certain claims secured by real and/or personal property, other than claims protected from
           “cramdown” by 11 U.S.C. § 1322(b)(2) [real estate which is debtor(s)’ principal residence] or by the final paragraph of 11
           U.S.C. § 1325(a) [motor vehicles purchased within 910 days or any other thing of value purchased within 1 year before filing
           bankruptcy], in which the replacement value is asserted to be less than the amount owing on the debt. Such debts will be
           treated as secured claims only to the extent of the replacement value of the collateral. That value will be paid with
           interest as provided in sub-section D of this section. You must refer to section 4(D) below to determine the interest
           rate, monthly payment and estimated term of repayment of any “crammed down” loan. The deficiency balance owed
           on such a loan will be treated as an unsecured claim to be paid only to the extent provided in section 5 of the Plan.
           The following secured claims are to be “crammed down” to the following values:

Creditor                                 Collateral                        Purchase Date            Est. Debt Bal.              Replacement Value
-NONE-




                                                                               Page 2

     Software Copyright (c) 1996-2019 Best Case, LLC - www.bestcase.com                                                             Best Case Bankruptcy
        Case 19-35495-KLP                         Doc 12           Filed 10/31/19 Entered 10/31/19 11:17:55              Desc Main
                                                                  Document      Page 3 of 12

         B.          Real or Personal Property to be Surrendered.
         Upon confirmation of the Plan, or before, the debtor(s) will surrender his/her/their interest in the collateral securing the
         claims of the following creditors in satisfaction of the secured portion of such creditors’ allowed claims. To the extent that
         the collateral does not satisfy the claim, any timely filed deficiency claim to which the creditor is entitled may be paid as a
         non-priority unsecured claim. Confirmation of the Plan shall terminate the automatic stay under §§ 362(a) and 1301(a) as to
         the interest of the debtor(s), any co-debtor(s) and the estate in the collateral.
Creditor                                    Collateral Description              Estimated Value              Estimated Total Claim
-NONE-
         C.          Adequate Protection Payments.
         The debtor(s) propose to make adequate protection payments required by 11 U.S.C. § 1326(a) or otherwise upon claims
         secured by personal property, until the commencement of payments provided for in sections 4(D) and/or 7(B) of the Plan, as
         follows:
Creditor                                   Collateral                         Adeq. Protection Monthly Payment     To Be Paid By
-NONE-
         Any adequate protection payment upon an unexpired lease of personal property assumed by the debtor(s) pursuant to section
         7(B) of the Plan shall be made by the debtor(s) as required by 11 U.S.C. § 1326(a)(1)(B) (payments coming due after the
         order for relief).
         D.          Payment of Secured Claims on Property Being Retained (except those loans provided for in section 6 of the
                     Plan):
         This section deals with payment of debts secured by real and/or personal property [including short term obligations,
         judgments, tax liens and other secured debts]. After confirmation of the Plan, the Trustee will pay to the holder of each
         allowed secured claim, which will be either the balance owed on the indebtedness or, where applicable, the collateral’s
         replacement value as specified in sub-section A of this section, whichever is less, with interest at the rate provided below,
         the monthly payment specified below until the amount of the secured claim has been paid in full. Upon confirmation of the
         Plan, the valuation specified in sub-section A and interest rate shown below will be binding unless a timely written
         objection to confirmation is filed with and sustained by the Court.
Creditor                               Collateral                            Approx. Bal. of Debt or   Interest Rate   Monthly Payment &
                                                                             "Crammed Down" Value                      Est. Term
Surgical Assoc. of                     5301 Chestnut Bluff Place             1,315.00                  6%              Prorata
Richmnod                               Midlothian, VA 23112                                                            39 months



Woodlake Community                     5301 Chestnut Bluff Place             550.00                    6%              Prorata
Association                            Midlothian, VA 23112                                                            39 months



Woodlake Community                     5301 Chestnut Bluff Place             845.00                    6%              Prorata
Association                            Midlothian, VA 23112                                                            39 months



Woodlake Community                     5301 Chestnut Bluff Place             780.00                    6%              Prorata
Association                            Midlothian, VA 23112                                                            39 months




                                                                             Page 3

   Software Copyright (c) 1996-2019 Best Case, LLC - www.bestcase.com                                                       Best Case Bankruptcy
          Case 19-35495-KLP                         Doc 12           Filed 10/31/19 Entered 10/31/19 11:17:55                        Desc Main
                                                                    Document      Page 4 of 12

           E.          Other Debts.
           Debts which are (i) mortgage loans secured by real estate which is the debtor(s)’ principal residence, or (ii) other long term
           obligations, whether secured or unsecured, to be continued upon the existing contract terms with any existing default in
           payments to be cured pursuant to 11 U.S.C. § 1322(b)(5), are provided for in section 6 of the Plan.
5.         Unsecured Claims.
           A.          Not separately classified. Allowed non-priority unsecured claims shall be paid pro rata from any distribution
                       remaining after disbursement to allowed secured and priority claims. Estimated distribution is
                       approximately 10 %. The dividend percentage may vary depending on actual claims filed. If this case were
                       liquidated under Chapter 7, the debtor(s) estimate that unsecured creditors would receive a dividend of
                       approximately 0 %.
           B.          Separately classified unsecured claims.
Creditor                                            Basis for Classification                             Treatment
-NONE-
6.       Mortgage Loans Secured by Real Property Constituting the Debtor(s)’ Principal Residence; Other Long Term
Payment Obligations, whether secured or unsecured, to be continued upon existing contract terms; Curing of any existing
default under 11 U.S.C. § 1322(b)(5).
                       A.        Debtor(s) to make regular contract payments; arrears, if any, to be paid by Trustee. The creditors
                       listed below will be paid by the debtor(s) pursuant to the contract without modification, except that arrearages, if
                       any, will be paid by the Trustee either pro rata with other secured claims or on a fixed monthly basis as indicated
                       below, without interest unless an interest rate is designated below for interest to be paid on the arrearage claim and
                       such interest is provided for in the loan agreement. A default on the regular contract payments on the debtor(s)
                       principal residence is a default under the terms of the plan.
Creditor                  Collateral                                      Regular           Estimated    Arrearage     Estimated Cure        Monthly
                                                                          Contract          Arrearage    Interest Rate Period                Arrearage
                                                                          Payment                                                            Payment
Mr. Cooper                5301 Chestnut Bluff Place                       1,429.00          13,000.00    0%               39months                   Prorata
                          Midlothian, VA 23112
           B.          Trustee to make contract payments and cure arrears, if any. The Trustee shall pay the creditors listed below the
                       regular contract monthly payments that come due during the period of this Plan, and pre-petition arrearages on such
                       debts shall be cured by the Trustee either pro rata with other secured claims or with monthly payments as set forth
                       below.
Creditor                             Collateral                              Regular Contract     Estimated          Interest Rate Monthly Payment on
                                                                             Payment              Arrearage          on            Arrearage & Est. Term
                                                                                                                     Arrearage
-NONE-


           C.          Restructured Mortgage Loans to be paid fully during term of Plan. Any mortgage loan against real estate
                       constituting the debtor(s)’ principal residence upon which the last scheduled contract payment is due before the final
                       payment under the Plan is due shall be paid by the Trustee during the term of the Plan as permitted by 11 U.S.C. §
                       1322(c)(2) with interest at the rate specified below as follows:
Creditor                                     Collateral                              Interest Rate Estimated Claim           Monthly Payment & Term
-NONE-




                                                                                       Page 4

     Software Copyright (c) 1996-2019 Best Case, LLC - www.bestcase.com                                                                  Best Case Bankruptcy
           Case 19-35495-KLP                         Doc 12           Filed 10/31/19 Entered 10/31/19 11:17:55             Desc Main
                                                                     Document      Page 5 of 12

7.       Unexpired Leases and Executory Contracts. The debtor(s) move for assumption or rejection of the executory contracts,
leases and/or timeshare agreements listed below.
                        A.       Executory contracts and unexpired leases to be rejected. The debtor(s) reject the following executory
                        contracts:
Creditor                                               Type of Contract
-NONE-

            B.          Executory contracts and unexpired leases to be assumed. The debtor(s) assume the following executory
                        contracts. The debtor(s) agree to abide by all terms of the agreement. The Trustee will pay the pre-petition
                        arrearages, if any, through payments made pro rata with other priority claims or on a fixed monthly basis as
                        indicated below.

Creditor                                      Type of Contract               Arrearage              Monthly Payment for Estimated Cure Period
                                                                                                    Arrears
-NONE-
8.          Liens Which Debtor(s) Seek to Avoid.
            A.          The debtor(s) move to avoid liens pursuant to 11 U.S.C. § 522(f). The debtor(s) move to avoid the following
                        judicial liens and non-possessory, non-purchase money liens that impair the debtor(s)’ exemptions. Unless a
                        written objection is timely filed with the Court, the Court may grant the debtor(s)’ motion and cancel the
                        creditor’s lien. If an objection is filed, the Court will hear evidence and rule on the motion at the confirmation
                        hearing.
Creditor                                      Collateral                     Exemption Basis        Exemption Amount    Value of Collateral
-NONE-


            B.          Avoidance of security interests or liens on grounds other than 11 U.S.C. § 522(f). The debtor(s) have filed or
                        will file and serve separate adversary proceedings to avoid the following liens or security interests. The creditor
                        should review the notice or summons accompanying such pleadings as to the requirements for opposing such
                        relief. The listing here is for information purposes only.
Creditor                                      Type of Lien                  Description of Collateral         Basis for Avoidance
-NONE-
9.          Treatment and Payment of Claims.
      •     All creditors must timely file a proof of claim to receive any payment from the Trustee.
      •     If a claim is scheduled as unsecured and the creditor files a claim alleging the claim is secured but does not timely object to
            confirmation of the Plan, the creditor may be treated as unsecured for purposes of distribution under the Plan. This paragraph
            does not limit the right of the creditor to enforce its lien, to the extent not avoided or provided for in this case, after the
            debtor(s) receive a discharge.
      •     If a claim is listed in the Plan as secured and the creditor files a proof of claim alleging the claim is unsecured, the creditor
            will be treated as unsecured for purposes of distribution under the Plan.
      •     The Trustee may adjust the monthly disbursement amount as needed to pay an allowed secured claim in full.
      •     If relief from the automatic stay is ordered as to any item of collateral listed in the plan, then, unless otherwise ordered by the
            court, all payments as to that collateral will cease, and all secured claims based on that collateral will no longer be treated by
            the plan.
      •     Unless otherwise ordered by the Court, the amount of the creditor’s total claim listed on the proof of claim controls over any
            contrary amounts listed in the plan.
10.         Vesting of Property of the Estate. Property of the estate shall revest in the debtor(s) upon confirmation of the Plan.
            Notwithstanding such vesting, the debtor(s) may not transfer, sell, refinance, encumber real property or enter into a mortgage
            loan modification without approval of the Court after notice to the Trustee, any creditor who has filed a request for notice and
            other creditors to the extent required by the Local Rules of this Court.
11.         Incurrence of indebtedness. The debtor(s) shall not voluntarily incur additional indebtedness exceeding the cumulative total
            of $5,000 principal amount during the term of this Plan, whether unsecured or secured, except upon approval of the Court
            after notice to the Trustee, any creditor who has filed a request for notice, and other creditors to the extent required by the
            Local Rules of this Court.

                                                                                Page 5

      Software Copyright (c) 1996-2019 Best Case, LLC - www.bestcase.com                                                       Best Case Bankruptcy
           Case 19-35495-KLP                         Doc 12           Filed 10/31/19 Entered 10/31/19 11:17:55                    Desc Main
                                                                     Document      Page 6 of 12

12.         Nonstandard Plan Provisions
                None. If "None" is checked, the rest of Part 12 need not be completed or reproduced.
            Under Bankruptcy Rule 3015(c), nonstandard provisions must be set forth below. A nonstandard provision is a
            provision not otherwise included in the Official Form or deviating from it. Nonstandard provisions set out elsewhere
            in this plan are ineffective.
The following plan provisions will be effective only if there is a check in the box “Included” in § 1.C.
12-1. Secured Creditors or lessors to whom the debtor is making direct post-petition installment payments outside of the
Plan shall continue to mail to debtor customary monthly billing statements and payment vouchers and may communicate
directly with the debtor regarding any aspect of such post-petition direct payments; doing so shall not be considered a
violation of the Automatic Stay of Bankruptcy or of any other provision of bankruptcy law.

12-2. Mortgage lenders are hereby authorized to engage in loan modification negotiations with debtor(s) and to communicate
by any means directly with debtor(s), and receive, deliver and execute any documents pertaining to such modifications
without further authorization from counsel; doing so shall not be considered a violation of the Automatic Stay of Bankruptcy
or of any other provision of bankruptcy law

12-3. In the event that a claim is listed in the plan inaccurately, the Debtor's plan proposes to pay the actual amount per the
proof of claim.



Dated:        October 17, 2019

/s/ Zachary R. Blair                                                                                /s/ Pia J. North
Zachary R. Blair                                                                                    Pia J. North 29672
Debtor                                                                                              Debtor's Attorney
            By filing this document, the Attorney for Debtor(s) or Debtor(s) themselves, if not represented by an attorney, also
            certify(ies) that the wording and order of the provisions in this Chapter 13 plan are identical to those contained in the Local
            Form Plan, other than any nonstandard provisions included in Part 12.
Exhibits:               Copy of Debtor(s)’ Budget (Schedules I and J); Matrix of Parties Served with Plan

                                                                           Certificate of Service
I certify that on       October 31, 2019             , I mailed a copy of the foregoing to the creditors and parties in interest on the attached Service
List.

                                                                                                    /s/ Pia J. North
                                                                                                    Pia J. North 29672
                                                                                                    Signature

                                                                                                    5913 Harbour Park Drive
                                                                                                    Midlothian, VA 23112
                                                                                                    Address

                                                                                                    (804) 739-3700
                                                                                                    Telephone No.

                                                  CERTIFICATE OF SERVICE PURSUANT TO RULE 7004
I hereby certify that on             true copies of the forgoing Chapter 13 Plan and Related Motions were served upon the following
creditor(s):
   by first class mail in conformity with the requirements of Rule 7004(b), Fed.R.Bankr.P.; or
   by certified mail in conformity with the requirements of Rule 7004(h), Fed.R.Bankr.P

                                                                                                    /s/ Pia J. North
                                                                                                    Pia J. North 29672


                                                                                    Page 6

      Software Copyright (c) 1996-2019 Best Case, LLC - www.bestcase.com                                                              Best Case Bankruptcy
             Case 19-35495-KLP                    Doc 12    Filed 10/31/19 Entered 10/31/19 11:17:55                                Desc Main
                                                           Document      Page 7 of 12


Fill in this information to identify your case:

Debtor 1                      Zachary R. Blair

Debtor 2
(Spouse, if filing)

United States Bankruptcy Court for the:       EASTERN DISTRICT OF VIRGINIA

Case number               19-35495                                                                      Check if this is:
(If known)
                                                                                                            An amended filing
                                                                                                            A supplement showing postpetition chapter
                                                                                                            13 income as of the following date:

Official Form 106I                                                                                          MM / DD/ YYYY
Schedule I: Your Income                                                                                                                            12/15
Be as complete and accurate as possible. If two married people are filing together (Debtor 1 and Debtor 2), both are equally responsible for
supplying correct information. If you are married and not filing jointly, and your spouse is living with you, include information about your
spouse. If you are separated and your spouse is not filing with you, do not include information about your spouse. If more space is needed,
attach a separate sheet to this form. On the top of any additional pages, write your name and case number (if known). Answer every question.

Part 1:               Describe Employment

1.     Fill in your employment
       information.                                                Debtor 1                                    Debtor 2 or non-filing spouse

       If you have more than one job,                                 Employed                                    Employed
       attach a separate page with           Employment status
                                                                      Not employed                                Not employed
       information about additional
       employers.
                                             Occupation            Restaurant staff
       Include part-time, seasonal, or
       self-employed work.                   Employer's name       Out to Lunch of VA, Inc.

       Occupation may include student        Employer's address
                                                                   4602 Millridge Pkwy
       or homemaker, if it applies.
                                                                   Midlothian, VA 23112

                                             How long employed there?         September 2019

Part 2:               Give Details About Monthly Income

Estimate monthly income as of the date you file this form. If you have nothing to report for any line, write $0 in the space. Include your non-filing
spouse unless you are separated.

If you or your non-filing spouse have more than one employer, combine the information for all employers for that person on the lines below. If you need
more space, attach a separate sheet to this form.

                                                                                                      For Debtor 1          For Debtor 2 or
                                                                                                                            non-filing spouse

       List monthly gross wages, salary, and commissions (before all payroll
2.     deductions). If not paid monthly, calculate what the monthly wage would be.          2.    $              0.00       $             N/A

3.     Estimate and list monthly overtime pay.                                              3.   +$              0.00       +$            N/A

4.     Calculate gross Income. Add line 2 + line 3.                                         4.    $           0.00              $      N/A




Official Form 106I                                                      Schedule I: Your Income                                                 page 1
           Case 19-35495-KLP               Doc 12        Filed 10/31/19 Entered 10/31/19 11:17:55                                 Desc Main
                                                        Document      Page 8 of 12

Debtor 1   Zachary R. Blair                                                                      Case number (if known)    19-35495


                                                                                                     For Debtor 1            For Debtor 2 or
                                                                                                                             non-filing spouse
     Copy line 4 here                                                                     4.         $              0.00     $             N/A

5.   List all payroll deductions:
     5a.    Tax, Medicare, and Social Security deductions                                 5a.        $              0.00     $               N/A
     5b.    Mandatory contributions for retirement plans                                  5b.        $              0.00     $               N/A
     5c.    Voluntary contributions for retirement plans                                  5c.        $              0.00     $               N/A
     5d.    Required repayments of retirement fund loans                                  5d.        $              0.00     $               N/A
     5e.    Insurance                                                                     5e.        $              0.00     $               N/A
     5f.    Domestic support obligations                                                  5f.        $              0.00     $               N/A
     5g.    Union dues                                                                    5g.        $              0.00     $               N/A
     5h.    Other deductions. Specify:                                                    5h.+       $              0.00 +   $               N/A
6.   Add the payroll deductions. Add lines 5a+5b+5c+5d+5e+5f+5g+5h.                       6.     $                  0.00     $               N/A
7.   Calculate total monthly take-home pay. Subtract line 6 from line 4.                  7.     $                  0.00     $               N/A
8.   List all other income regularly received:
     8a. Net income from rental property and from operating a business,
            profession, or farm
            Attach a statement for each property and business showing gross
            receipts, ordinary and necessary business expenses, and the total
            monthly net income.                                                           8a.        $              0.00     $               N/A
     8b. Interest and dividends                                                           8b.        $              0.00     $               N/A
     8c. Family support payments that you, a non-filing spouse, or a dependent
            regularly receive
            Include alimony, spousal support, child support, maintenance, divorce
            settlement, and property settlement.                                          8c.        $              0.00     $               N/A
     8d. Unemployment compensation                                                        8d.        $              0.00     $               N/A
     8e. Social Security                                                                  8e.        $              0.00     $               N/A
     8f.    Other government assistance that you regularly receive
            Include cash assistance and the value (if known) of any non-cash assistance
            that you receive, such as food stamps (benefits under the Supplemental
            Nutrition Assistance Program) or housing subsidies.
            Specify:                                                                      8f.        $              0.00     $               N/A
     8g. Pension or retirement income                                                     8g.        $              0.00     $               N/A
                                               Amortized tax refund - Owed Fed
     8h.    Other monthly income. Specify:     & VA $535                                  8h.+ $               44.58 + $                     N/A
            Anticipated Income                                                                 $            3,000.00   $                     N/A

9.   Add all other income. Add lines 8a+8b+8c+8d+8e+8f+8g+8h.                             9.     $          3,044.58         $               N/A

10. Calculate monthly income. Add line 7 + line 9.                                    10. $              3,044.58 + $             N/A = $          3,044.58
    Add the entries in line 10 for Debtor 1 and Debtor 2 or non-filing spouse.
11. State all other regular contributions to the expenses that you list in Schedule J.
    Include contributions from an unmarried partner, members of your household, your dependents, your roommates, and
    other friends or relatives.
    Do not include any amounts already included in lines 2-10 or amounts that are not available to pay expenses listed in Schedule J.
    Specify:                                                                                                                  11. +$                   0.00

12. Add the amount in the last column of line 10 to the amount in line 11. The result is the combined monthly income.
    Write that amount on the Summary of Schedules and Statistical Summary of Certain Liabilities and Related Data, if it
    applies                                                                                                                        12.   $         3,044.58
                                                                                                                                         Combined
                                                                                                                                         monthly income
13. Do you expect an increase or decrease within the year after you file this form?
          No.
          Yes. Explain: See Schedule J




Official Form 106I                                                     Schedule I: Your Income                                                      page 2
        Case 19-35495-KLP                     Doc 12          Filed 10/31/19 Entered 10/31/19 11:17:55                                Desc Main
                                                             Document      Page 9 of 12


Fill in this information to identify your case:

Debtor 1                 Zachary R. Blair                                                                  Check if this is:
                                                                                                               An amended filing
Debtor 2                                                                                                       A supplement showing postpetition chapter
(Spouse, if filing)                                                                                            13 expenses as of the following date:

United States Bankruptcy Court for the:   EASTERN DISTRICT OF VIRGINIA                                               MM / DD / YYYY

Case number           19-35495
(If known)



Official Form 106J
Schedule J: Your Expenses                                                                                                                               12/15
Be as complete and accurate as possible. If two married people are filing together, both are equally responsible for supplying correct
information. If more space is needed, attach another sheet to this form. On the top of any additional pages, write your name and case
number (if known). Answer every question.

Part 1:   Describe Your Household
1. Is this a joint case?
           No. Go to line 2.
           Yes. Does Debtor 2 live in a separate household?
                      No
                      Yes. Debtor 2 must file Official Form 106J-2, Expenses for Separate Household of Debtor 2.

2.    Do you have dependents?               No
      Do not list Debtor 1 and              Yes.
                                                   Fill out this information for   Dependent’s relationship to          Dependent’s    Does dependent
      Debtor 2.                                    each dependent..............    Debtor 1 or Debtor 2                 age            live with you?

      Do not state the                                                                                                                      No
      dependents names.                                                            Son                                  8/2012              Yes
                                                                                                                                            No
                                                                                                                                            Yes
                                                                                                                                            No
                                                                                                                                            Yes
                                                                                                                                            No
                                                                                                                                            Yes
3.    Do your expenses include                     No
      expenses of people other than
      yourself and your dependents?                Yes

Part 2:    Estimate Your Ongoing Monthly Expenses
Estimate your expenses as of your bankruptcy filing date unless you are using this form as a supplement in a Chapter 13 case to report
expenses as of a date after the bankruptcy is filed. If this is a supplemental Schedule J, check the box at the top of the form and fill in the
applicable date.

Include expenses paid for with non-cash government assistance if you know
the value of such assistance and have included it on Schedule I: Your Income
(Official Form 106I.)                                                                                                       Your expenses


4.    The rental or home ownership expenses for your residence. Include first mortgage
      payments and any rent for the ground or lot.                                                          4. $                            1,428.00

      If not included in line 4:

      4a. Real estate taxes                                                                               4a.    $                             0.00
      4b. Property, homeowner’s, or renter’s insurance                                                    4b.    $                             0.00
      4c. Home maintenance, repair, and upkeep expenses                                                   4c.    $                            50.00
      4d. Homeowner’s association or condominium dues                                                     4d.    $                             0.00
5.    Additional mortgage payments for your residence, such as home equity loans                           5.    $                             0.00




Official Form 106J                                                   Schedule J: Your Expenses                                                          page 1
       Case 19-35495-KLP                      Doc 12        Filed 10/31/19 Entered 10/31/19 11:17:55                                        Desc Main
                                                           Document     Page 10 of 12

Debtor 1     Zachary R. Blair                                                                          Case number (if known)      19-35495

6.    Utilities:
      6a. Electricity, heat, natural gas                                                                     6a.   $                               250.00
      6b. Water, sewer, garbage collection                                                                   6b.   $                               125.00
      6c. Telephone, cell phone, Internet, satellite, and cable services                                     6c.   $                                70.00
      6d. Other. Specify:                                                                                    6d.   $                                 0.00
7.    Food and housekeeping supplies                                                                          7.   $                               300.58
8.    Childcare and children’s education costs                                                                8.   $                                 0.00
9.    Clothing, laundry, and dry cleaning                                                                     9.   $                                 0.00
10.   Personal care products and services                                                                    10.   $                                 0.00
11.   Medical and dental expenses                                                                            11.   $                                 0.00
12.   Transportation. Include gas, maintenance, bus or train fare.
      Do not include car payments.                                                                           12. $                                   0.00
13.   Entertainment, clubs, recreation, newspapers, magazines, and books                                     13. $                                  76.00
14.   Charitable contributions and religious donations                                                       14. $                                   0.00
15.   Insurance.
      Do not include insurance deducted from your pay or included in lines 4 or 20.
      15a. Life insurance                                                                                  15a.    $                                 0.00
      15b. Health insurance                                                                                15b.    $                                 0.00
      15c. Vehicle insurance                                                                               15c.    $                               120.00
      15d. Other insurance. Specify:                                                                       15d.    $                                 0.00
16.   Taxes. Do not include taxes deducted from your pay or included in lines 4 or 20.
      Specify:                                                                                               16. $                                    0.00
17.   Installment or lease payments:
      17a. Car payments for Vehicle 1                                                                      17a.    $                                 0.00
      17b. Car payments for Vehicle 2                                                                      17b.    $                                 0.00
      17c. Other. Specify: Misc. Expenses                                                                  17c.    $                               100.00
      17d. Other. Specify: Tolls                                                                           17d.    $                                 5.00
             Vehicle upkeep 2005                                                                                   $                                20.00
18. Your payments of alimony, maintenance, and support that you did not report as
    deducted from your pay on line 5, Schedule I, Your Income (Official Form 106I).        18. $                                                      0.00
19. Other payments you make to support others who do not live with you.                         $                                                     0.00
    Specify:                                                                               19.
20. Other real property expenses not included in lines 4 or 5 of this form or on Schedule I: Your Income.
    20a. Mortgages on other property                                                     20a. $                                                       0.00
    20b. Real estate taxes                                                               20b. $                                                       0.00
    20c. Property, homeowner’s, or renter’s insurance                                    20c. $                                                       0.00
    20d. Maintenance, repair, and upkeep expenses                                        20d. $                                                       0.00
    20e. Homeowner’s association or condominium dues                                     20e. $                                                       0.00
21. Other: Specify:                                                                        21. +$                                                     0.00
22. Calculate your monthly expenses
    22a. Add lines 4 through 21.                                                                                       $                     2,544.58
    22b. Copy line 22 (monthly expenses for Debtor 2), if any, from Official Form 106J-2                               $
      22c. Add line 22a and 22b. The result is your monthly expenses.                                                  $                     2,544.58
23. Calculate your monthly net income.
    23a. Copy line 12 (your combined monthly income) from Schedule I.                                      23a. $                               3,044.58
    23b. Copy your monthly expenses from line 22c above.                                                   23b. -$                              2,544.58

      23c. Subtract your monthly expenses from your monthly income.
           The result is your monthly net income.                                                           23c. $                                 500.00

24. Do you expect an increase or decrease in your expenses within the year after you file this form?
      For example, do you expect to finish paying for your car loan within the year or do you expect your mortgage payment to increase or decrease because of a
      modification to the terms of your mortgage?
         No.
         Yes.             Explain here: The Debtor does not anticipate any changes to income or expenses.
                          Household size of two. Debtor has his son every other weekend. Schedule I is based on anticipated
                          income.




Official Form 106J                                                  Schedule J: Your Expenses                                                                     page 2
         Case 19-35495-KLP
TransUnion                       Doc 12Capital
                                           FiledOne
                                                 10/31/19 Entered 10/31/19 11:17:55    Desc MainPP
                                                                           County of Chesterfield
P.O. Box 2000                           Document
                                       Attn: Bankruptcy Page 11 of 12      Post Office Box 70
Chester, PA 19022                      Po Box 30285                         Chesterfield, VA 23832
                                       Salt Lake City, UT 84130
      }
      b
      k
      1
      {
      C
      r
      e
      d
      i
      t
      o
      A
      s
      M
      a
      x




Certegy Check Services, Inc.           Central Credit Services, LLC         DCSE VA Dept Social Srvs       BKY
11601 Roosevelt Blvd.                  7831 Glenroy Rd Ste 250              Attorney General Senior Asst
Saint Petersburg, FL 33716             Edina, MN 55439                      2342 Plank Road
                                                                            Fredericksburg, VA 22401


ChexSystems                            Central Credit Services, LLC         Dominion Energy Virginia
Attn: Consumer Relations               9550 Regency Square Blvd             PO Box 26543
7805 Hudson Rd., Suite 100             Suite 500 A                          Richmond, VA 23290
Saint Paul, MN 55125                   Jacksonville, FL 32225


Experian                               Chadwick Washington et al            Gilliam Law Group
Dispute Department                     3201 Jermantown Rd; Suite 600        7821 Ironbridge Rd North
P.O. Box 4500                          Fairfax, VA 22030                    Richmond, VA 23237
Allen, TX 75013


Equifax Information Services           Choice Recovery                      Internal Revenue Service
PO Box 740241                          1550 Old Henderson Road              Centralized Insolvency Unit
Atlanta, GA 30374                      Columbus, OH 43220                   P O Box 7346
                                                                            Philadelphia, PA 19101-7346


TransUnion Consumer Relations          Choice Recovery                      Kohls/Capital One
2 Baldwin Place                        Attn: Bankruptcy                     Po Box 3115
PO Box 1000                            1550 Old Henderson Rd, Ste 100       Milwaukee, WI 53201
Chester, PA 19022                      Columbus, OH 43220


Weimark Credit Information             Citibank/Best Buy                    Kohls/Capital One
PO Box 994                             Po Box 6497                          Attn: Credit Administrator
Brick, NJ 08723                        Sioux Falls, SD 57117                Po Box 3043
                                                                            Milwaukee, WI 53201


Alltran Financial                      Citibank/Best Buy                    Midland Fudning
PO Box 610                             Attn: Bankruptcy                     PO Box 2011
Sauk Rapids, MN 56379                  Po Box 790441                        Warren, MI 48090
                                       St. Louis, MO 63179


Atlantic Credit & Finance, Inc         Coast to Coast Financial Solutions   Mr. Cooper
3353 Orange Ave                        101 Hodencamp Rd                     350 Highland
Roanoke, VA 24012                      Thousand Oaks, CA 91360              Houston, TX 77067




Capital One                            Coast to Coast Financial Solutions   Mr. Cooper
Po Box 30281                           Attn: Bankruptcy                     Attn: Bankruptcy
Salt Lake City, UT 84130               101 Hodencamp Rd Ste 120             8950 Cypress Waters Blvd
                                       Thousand Oaks, CA 91360              Coppell, TX 75019
Parrish &Case
          Lebar19-35495-KLP     Doc 12Toyota
                                          FiledFinancial
                                                 10/31/19     Entered 10/31/19 11:17:55
                                                         Services                         Desc Main
Five East Franklin Street              Document
                                      Atty:              Page 12 of 12
                                            Bankruptcy Dept
Richmond, VA 23219                     Po Box 8026
                                       Cedar Rapids, IA 52409


Richmond VA Child Support              Woodlake Community Association
730 E. Broad St.                       14900 Lake Bluff Parkway
Richmond, VA 23219                     Midlothian, VA 23112




Richmond VA Child Support
2001 Maywill Street
Suite 104
Richmond, VA 23230


Shapiro & Brown LLP
501 Independence Pkwy Ste 203
Chesapeake, VA 23320




Shapiro & Brown, LLP
10021 Balls Ford Rd
Ste 200
Manassas, VA 20109


Suntrust
P. O. Box 85041
Richmond, VA 23285-5041




Surgical Assoc. of Richmnod
PO Box 91727
Richmond, VA 23291




Synchrony Bank/Care Credit
C/o Po Box 965036
Orlando, FL 32896




Synchrony Bank/Care Credit
Attn: Bankruptcy Dept
Po Box 965060
Orlando, FL 32896


Toyota Financial Services
4 Gatehall Dr
Parsippany, NJ 07054
